UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DEBORAH DIANE FLETCHER, )
)

Plaintiff, )

)

v ) Civil Action No. l:lS-cv-OZl6l (UNA)

)

)

U.S. POST OFFICE, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint
(“Compl.”), Which is accompanied by an application to proceed in forma pauperis. The Court Will
grant the application and Will dismiss the case for lack of subject matter jurisdiction

Plaintiff sues the United States Postal Service (“USPS”). She alleges that she shipped
boxes through USPS that Were never delivered. Compl. at l. She requests $3 million in damages
Id. at 2. The exclusive avenue for a plaintiff to pursue a tort claim against a federal agency, such
as the one plaintiff asserts, is through the Federal Tort Claims Act. See 28 U.S.C. §§ l346(b),
2671-80. However, the Court lacks subject matter jurisdiction over plaintiffs claim because the
Federal Tort Claims Act specifically prohibits “any claim arising out of loss, miscarriage, or
negligent transmission of letters or postal matter.” 28 U.S.C. § 2680(b).

Therefore, the Court Will grant plaintiff’ s application to proceed in forma pauperis and Will

dismiss the complaint An Order consistent With this Memorandum Opinion is issued separately.

§<»'-7“*)
Date: November 152 ,2018 Unit Si;aue/s§isi:‘ict]udge
1 /

